Opinion oe the Court by
Judge Peters :
This was an action against appellant as part owner of the steamer K. L. Woodward on a due bill, executed for supplies furnished said boat by appellee.
Appellant attempted to defend the action by answering; but a demurrer having been sustained to his answer and failing to an*100-swer further, judgment was rendered against him from which he has appealed.
Whether the answer presented a sufficient defense is the only questiou for determination.
It may be true that appellant did not sign the due bill himself, nor authorize B. P. Woodward to sign this particular one, and he may not have formally ratified it after it was signed by B. P. Woodward as he states. But he admits he .was part owner of said steamer, and does not deny that B. P. Woodward, who executed said due bill, was the clerk or master of the boat with full authority to purchase supplies, and bind the boat and owners thereof for the same. And in order to make the answer sufficient these •denials were necessary. And as a plea of no consideration the answer was insufficient. The demurrer was, therefore, properly sustained.
Wherefore, the judgment is affirmed.